Citation Nr: 1139344	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for acute deep vein thrombosis (DVT) to include as secondary to gout. 

2.  Entitlement to service connection for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The medical evidence demonstrates that the Veteran has been diagnosed as having diabetes mellitus, type II.  Thus, the claims of service connection for a condition manifested by impaired fasting glucose due to abnormally high level of corticosteroids medicine (diagnosed as diabetes mellitus) is restated as on the title page of this decision.

The appeal as to entitlement to service connection for diabetes mellitus, type II.
is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

There were no symptoms or a diagnosis of DVT during service, and there is no competent evidence demonstrating that any current residuals of DVT was incurred or aggravated by service, or by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection DVT have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in March 2006 and July 2006 letters, both prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess.  As such, the duty to notify has been fulfilled.

Concerning the duty to assist, the Veteran's service treatment records and all identified, authorized post-service treatment records have been obtained and considered.  The Veteran has not identified, or authorized VA to obtain, any outstanding medical records that are necessary to decide his claim.  In this regard, the available evidence establishes that the Veteran had evidence of DVT of the lower extremities in April 2006 prior to the filing of the current claim; the current evidence and VA examination of October 2008 have shown no evidence of any current chronic DVT.  As such, there is no indication that any possibly outstanding records would help substantiate his claim.  Moreover, the Veteran has not identified or authorized VA to obtain any further records.   

As noted the Veteran was afforded a VA examination in October 2008 concerning the claimed disability.  The Board notes that this examiner reviewed the claims file and medical records.  The service treatment records reflect no treatment or diagnosis of DVT; nor does the Veteran claim his DVT began in service.  The Veteran has claimed that the DVT was as a result of being bedridden due to gout.  The available private records indicate evidence of acute DVT in April 2006.  The VA examiner in October 2008 diagnosed DVT of the right lower extremity, resolved.  None of the private providers indicated that that the claimed disability may be related to service, or to the service-connected gout, nor has the Veteran claimed that they told him this.  In other words, there is no additional information contained in the claims file that was not established by interview and testing of the Veteran during the VA examination itself.  Furthermore, the examiner's etiology opinion was accompanied by a complete rationale and reflected application of medical knowledge, training, or expertise.  Moreover, neither the Veteran nor his representative has argued that the VA examination is inadequate in any way.  Under these circumstances, the examination report is adequate for a fair adjudication.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Further, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran has claimed service connection for acute DVT to the extent that he has claimed such entitlement on a direct incurrence basis or as secondary to his service connected disabilities generally, including his service connected gout, hypertension,  and hypertensive cardiovascular disease (HCVD).  He claimed that his Acute DVT had been as the result of being in bed for several days with little leg movement.  

The service medical records and the service separation examination are both silent as to any complaints, treatment, or diagnosis of DVT.  

An Angeles University Medical Center Radiology report dated in April 2006 revealed acute DVT, and venous drainage, bilateral lower extremities.   

An October 2008 VA arteries and vein examination report indicated that the Veteran reported taking Coumadin for DVT since its onset.  He had no history of hospitalization, surgery, trauma, or vascular neoplasm.  The examiner noted that an examination of the lower extremities revealed bilateral edema and palpable varicose veins.  Venous Doppler studies of the lower extremities dated in February 2007 revealed acute DVT, left posterior tibial and peroneal veins.  There was no demonstrated DVT, venous insufficiency, or venous drainage of the right lower extremity.  Venous Doppler studies of the lower extremities dated in October 2008 revealed resolution of the previously noted acute DVT. There was no evidence of venous insufficiency or other unusual findings on this study.  The diagnosis was DVT right posterior tibial and peroneal veins resolved.  

The examiner opined that the Veterans acute DVT was less likely than not related to his hypertension and HCVD.  He noted that DVT commonly occurred when venous stasis, hypercoagulability and endothelial injury was present.  The veteran developed his DVT in 2006 with unilateral involvement showing acute DVT on his left leg.  There was no evidence of venous insufficiency or thrombosis on the right leg.  HTN and HCVD in the presence of heart failure can produce DVT: end stage renal disease (ESRD) may also be related to a higher incident of DVT. But in the absence of the above conditions, the DVT on the left leg is less likely than not related to his HCVD. 

There was no evidence of DVT in the service medical records nor was there any evidence of DVT for many years until the single episode note in early 2006.  Neither the VA examination or treatment records indicated that the Veteran's acute DVT (now resolved) was due to his service connected disabilities.  The only evidence of a nexus between the service connected conditions and the Veteran's acute DVT are the Veteran's statements suggesting that his acute DVT could be related to his gout, hypertension and HCVD disabilities.  Such a conclusory generalized lay statement is insufficient by itself to warrant service connection or a VA examination.  Waters, 601 F.3d at 1278-1279.  Consequently, entitlement to service connection for DVT is not warranted on a direct or secondary basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for DVT.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for DVT, to include as secondary to a service-connected disability, is denied.


REMAND

The Veteran has claimed service connection for diabetes mellitus, type II, as a result of impaired fasting glucose due to abnormally high level of corticosteroids medicine for his service connected disabilities.  The Veteran is currently 100 percent disabled due to a multiplicity of chronic disabilities including arteriosclerotic heart disease, esophagitis, azotemia, gout, osteoarthritis, degenerative disc disease, and renal disease.  He is in taking numerous medications for his service connected conditions.  

In addition, service treatment records, to include a December 1982 military facility laboratory test showed elevated glucose readings at the upper level of the normal range.  The reading was 130 mg/dl; a normal range was from 65 to 130 mg/dl.

A diagnosis of diabetes mellitus, type II, was made in early 2004 by VAMC clinicians.  With evidence in service of elevated glucose readings, and a current diagnosis of diabetes mellitus, type II, VA's duty to assist by providing a medical examination, and obtaining a nexus opinion, is thus triggered. McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  A VA examination is required to determine whether the Veteran's currently diagnosed diabetes mellitus, type II, is related to the documented elevated glucose readings documented in service; and, or if the currently diagnosed diabetes mellitus type II was caused by or aggravated by the Veteran's service connected disabilities or by the medicines prescribed for treatment of those conditions.

Accordingly, the issues of entitlement to service connection for diabetes mellitus type II is REMANDED for the following actions:

1.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment since April 2004 for diabetes mellitus type II, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

3.  Thereafter, afford the Veteran a VA examination in order to ascertain the nature and etiology of his diabetes mellitus, type II.  The Veteran's VA claims folder should be provided to the examiner in conjunction with the examination.  The examination should include a detailed review of the Veteran's history and current complaints, as well as any and all indicated diagnostic testing deemed necessary.  

The examiner is asked to furnish an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing diabetes mellitus, type II, had its onset in or is otherwise related to service, to include the notations of elevated glucose levels noted on the December 1982 military facility laboratory test results or, is otherwise attributable to the Veteran's military service.

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diabetes mellitus, type II   present was caused or aggravated by one or more of the Veteran's service connected disabilities, to include the medications prescribed by VA to treat his conditions.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is also advised that the term aggravation means a permanent worsening beyond the natural progression of the disease or disability.

The examiner is also requested to provide a complete rationale for each opinion expressed.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The RO/AMC should readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


